Citation Nr: 1703771	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  14-09 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an increased initial rating for the Veteran's service-connected bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1956 to November 1957.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Veteran filed his initial claim with the RO in Los Angeles, California and, after the decision of the Milwaukee RO, jurisdiction was returned to the Los Angeles RO.  

In his substantive appeal (VA Form 9), the Veteran asked to testify at a videoconference hearing before a Veterans Law Judge.  A hearing was scheduled for December 2016, but the Veteran withdrew his hearing request before the hearing could take place.  See 38 C.F.R. § 20.704 (2016).    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

In November 2016, prior to the promulgation of a decision in this appeal, the Veteran withdrew his claim for an increased initial rating for his service-connected hearing loss disability.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 .  Withdrawal may be made by the appellant or by his authorized representative.  Id.

The September 2013 rating decision granted service connection for hearing loss and assigned an initial noncompensable (0 percent) disability rating.  After further development, including a new VA hearing examination, the RO issued a second rating decision in March 2016.  The new decision increased the disability rating for bilateral hearing loss from zero percent to 30 percent.  In November 2016, the Veteran submitted a statement indicating that he was satisfied with the result of the RO's March 2016 rating decision and that he wished to withdraw both his appeal and his prior request for a videoconference hearing.  Thus, there are no longer any alleged errors of fact or law for appellate consideration.  See 38 C.F.R. § 20.204(b).  The Board no longer has jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of the denial of an increased initial rating for the Veteran's service-connected bilateral hearing loss disability is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


